Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James H. Mayfield (Reg. No. 70,689) on 12/7/21.

The application has been amended as follows: 
Amend claims 1, 9, and 16:
1. A computer-implemented method of managing administration of substances comprising: 
receiving, via a processor, information including administration of one or more substances and user preferences for the administration, wherein the one or more substances have been administered to a user; 
extracting, via the processor, features of the received information and identifying interactions between the one or more substances and a new substance for administration based on the extracted features, wherein the new substance includes one or more of. a food item
performing machine learning to train a genetic learning model using a fitness function that is assigned to a set of learned categories of combinations of administered substances; and 
and the new substance, and wherein the schedule includes a recommendation of an additional substance that is 2complementary to the new substance, wherein generating the schedule comprises modifying a previous schedule that is based on the one or more substances that have been administered to the user, wherein the new substance is not included in the previous schedule and is included in the schedule in response to the user logging administration of the new substance, and wherein the one or more substances includes insulin that is administered to treat diabetes of the user.

9.  A computer system for managing administration of substances, the computer system comprising: 4AMENDMENT IN RESPONSE TO THE OFFICE ACTION MAILED AUGUST 11, 2021 APPLICATION No. 16/248,218 
one or more computer processors; 
one or more computer readable storage media; 
program instructions stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors, the program instructions comprising instructions to: 
receive information including administration of one or more substances and user preferences for the administration, wherein the one or more substances have been administered to a user; 
extract features of the received information and identifying interactions between the one or more substances and a new substance for administration based on the extracted features, wherein the new substance includes one or more of: a food item
to a set of learned categories of combinations of administered substances; and 
generate a schedule for administration of the one or more substances and the new substance based on the interactions, wherein the schedule is generated using the trained genetic learning model by evaluating the new substance against the one or more substances, wherein the schedule is based on half-lives of the one or more substances and the new substance, and wherein the schedule includes a recommendation of an additional substance that is complementary to the new substance, wherein generating the schedule comprises modifying a previous schedule that is based on the5AMENDMENT IN RESPONSE TO THE OFFICE ACTION MAILED AUGUST 11, 2021APPLICATION No. 16/248,218 one or more substances that have been administered to the user, wherein the new substance is not included in the previous schedule and is included in the schedule in response to the user logging administration of the new substance, and wherein the one or more substances includes insulin that is administered to treat diabetes of the user.

16.  A computer program product for managing administration of substances, the computer program product comprising one or more non-transitory computer readable storage media collectively having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to: 
receive information including administration of one or more substances and user preferences for the administration, wherein the one or more substances have been administered to a user; 
extract features of the received information and identifying interactions between the one or more substances and a new substance for administration based on the extracted features, 7AMENDMENT IN RESPONSE TO THE OFFICE ACTION MAILED AUGUST 11, 2021 APPLICATION No. 16/248,218wherein the new substance includes one or more of a food item
to a set of learned categories of combinations of administered substances; and 
generate a schedule for administration of the one or more substances and the new substance based on the interactions, wherein the schedule is generated using the trained genetic learning model by evaluating the new substance against the one or more substances, wherein the schedule is based on half-lives of the one or more substances and the new substance, and wherein the schedule includes a recommendation of an additional substance that is complementary to the new substance, wherein generating the schedule comprises modifying a previous schedule that is based on the one or more substances that have been administered to the user, wherein the new substance is not included in the previous schedule and is included in the schedule in response to the user logging administration of the new substance, and wherein the one or more substances includes insulin that is administered to treat diabetes of the user.

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 9, and 16 are directed to a computer-implemented method, a computer system, and a computer program product for managing administration of substances.
The closest prior art of record,  Chung et al. (US 2008/0172253 A1), Luce et al. (US 2003/0163353 A1), Nelson et al. (US 2012/0115914 A1), Loftus et al. (US 2009/0055221 A1), Rosenberg (US 2004/0049407 A1), and Booth et al. (US 2017/0351842 A1) teach receiving, via a processor, information including administration of one or more substances and user preferences for the 
CA 2609434 A1 reference (Stocker et al.) teaches a system to assist an individual in developing a therapy in diabetes treatment of a patient.
“Drugs Interactions Checker, Drugs.com” non-patent literature reference teaches checking for  drug-food/beverage interactions.
However, the closest prior art of record does not teach or fairly suggest: generate a schedule for administration of the one or more substances (i.e., insulin) and the new substance (i.e., a food item or a beverage) based on the interactions, wherein the schedule is generated using the trained genetic learning model (using a fitness function that is assigned to a set of learned categories of combinations of 
Dependent claims 2-8, 10-15, and 17-20 incorporate the allowable subject matter of their respective independent claims, through dependency, and are also allowable for the same reasons.
Regarding subject matter eligibility concerns under 35 U.S.C. 101, the invention, as currently claimed, recites “significantly more” because “performing machine learning to train a genetic learning model using a fitness function that is assigned to a set of learned categories of combinations of administered substances; and generating, via the processor, a schedule for administration of the one or more substances and the new substance based on the interactions, wherein the schedule is generated using the trained genetic learning model by evaluating the new substance against the one or more substances” provides a specific improvement over prior art systems, resulting in an improved way of processing treatment information. The claim as a whole integrates the mental process into a practical application. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENA NAJARIAN whose telephone number is (571)272-7072. The examiner can normally be reached Monday - Friday 9:30 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENA NAJARIAN/Primary Examiner, Art Unit 3686